Order, Supreme Court, New York County, entered September 25, 1979, and judgment entered thereon October 19, 1979, reversed, on the law, and plaintiff-respondent’s motion for summary judgment denied, with costs and disbursements. Plaintiff-respondent seller of animal skins has sued defendant-appellant customs broker for having violated plaintiff’s instruction indorsed on the shipping documents not to deliver to plaintiff’s customer, Highlander, until the latter had accepted drafts upon it in payment for the merchandise. By the time plaintiff’s bank had presented the original drafts for payment, the customer had gone bankrupt. Defendant-appellant argues that, being the consignee’s broker, and not that of plaintiff consignor, it took it for granted that it was the business of the shipper’s bank to present the original drafts and, nothing to the contrary having appeared, that the bank had done so. Owing no duty whatever, either by contract or in law, to plaintiff shipper, defendant, committed no breach of duty which is apparent in these papers. Plaintiff’s motion for summary judgment should, accordingly, not have been granted. Concur—Ross, J. P., Markewich, Silverman, Bloom and Carro, JJ.